Douglas, J.,
concurring. I concur in the majority’s comprehensive and well-reasoned opinion holding that the initiation of separate criminal proceedings after the imposition of an administrative license suspension does not violate the protections afforded individuals by the Double Jeopardy Clauses of the United States and Ohio Constitutions. I write separately only to state my reasons for concurring in the majority opinion and to summarize what I believe to be some of the findings of the majority. Further, I believe that our holding in State v. Hochhausler (1996), 76 Ohio St.3d 455, 668 N.E.2d 457, paragraph two of the syllabus, will clarify further any future double jeopardy or due process claims that may arise with respect to administrative license suspensions.
The Fifth Amendment to the United States Constitution and Section 10, Article I of the Ohio Constitution prevent an individual from twice being prosecuted for the same offense. State v. Delfino (1986), 22 Ohio St.3d 270, 272-273, 22 OBR 443, 445, 490 N.E.2d 884, 887. We have also held that the suspension of a driver’s license pursuant to R.C. 4511.191 is a separate administrative action unrelated to the criminal case in which the defendant is charged. Hoban v. Rice (1971), 25 Ohio St.2d 111, 116, 54 O.O.2d 254, 257, 267 N.E.2d 311, 315, and State v. Starnes (1970), 21 Ohio St.2d 38, 45-46, 50 O.O.2d 84, 88, 254 N.E.2d 675, 679-680. In addition, we have repeatedly stated that driver’s license suspension proceedings are civil and administrative in nature and are not criminal proceedings. See, e.g., Andrews v. Turner (1977), 52 Ohio St.2d 31, 36, 6 O.O.3d 149, 151, 368 N.E.2d 1253, 1256. Thus, none of the defendants in the cases before us were prosecuted as a result of their R.C. 4511.191 administrative license suspensions. The state therefore does not implicate the Double Jeopardy Clauses of the United States and Ohio Constitutions by merely subjecting individuals to an administrative license suspension and also subjecting them to criminal prosecutions pursuant to R.C. 4511.19.
With respect to the underlying purpose of R.C. 4511.191, we have emphasized that the aim of the statute is not to punish individuals who refuse to take a *446sobriety test or punish those who test over the legal limit, but to protect the public. See, e.g., Hoban, supra, 25 Ohio St.2d at 114, 54 O.O.2d at 256, 267 N.E.2d at 314 (“R.C. 4511.191 * * * was enacted to protect innocent motorists and pedestrians from injury and death caused by irresponsible acts of unsafe drivers on Ohio streets and highways. The broad purpose of the implied-consent statute is to clear the highways of and to protect the public from unsafe drivers.”). Indeed, R.C. 4511.191 is remedial in nature. Accordingly, if proper protections are accorded, an administrative license suspension does not violate any prohibition against multiple punishments.
Further, the right to drive a motor vehicle in Ohio is not constitutionally guaranteed. In fact, the right to possess a driver’s license is not a substantial private interest but a state regulated privilege. Maumee v. Gabriel (1988), 35 Ohio St.3d 60, 63, 518 N.E.2d 558, 561. Clearly, the right to operate motor vehicles on public roadways of this state may be regulated by the lawful exercise of the police power for the benefit of public safety and welfare. In this regard, a sanction which involves the suspension of a privilege that was voluntarily granted supports a finding that it is “characteristically free of the punitive criminal element.” Helvering v. Mitchell (1938), 303 U.S. 391, 399, 58 S.Ct. 630, 633, 82 L.Ed. 917, 922.
Moreover, in Hochhausler, we severed the “no stay” provision from R.C. 4511.191(H)(1), concluding that the provision is unconstitutional as violative of the separation of powers doctrine. Clearly, inherent within a court’s jurisdiction is the right to grant or deny stays. The practical effect of our holding in Hochhausler is that during the initial appearance resulting from the OMVI charge, a trial court now has the discretion to stay (or continue) the driver’s license suspension pending further appeal, or pending the outcome of the OMVI charge. However, to facilitate our holding in Hochhausler, and to avoid triggering a double jeopardy claim, the initial appearance must be held within five days of the individual’s arrest. Such a requirement is mandated by statute. See, e.g., R.C. 4511.191(C)(2)(b), (D)(1)(a), (G)(2) and (H)(1), effective July 1, 1996. The five-day time frame is crucial to a determination that an R.C. 4511.191 administrative license suspension remains remedial and not punitive. As such, any continuance of the initial appearance that was not requested or waived by the defendant would, in my opinion, punish the defendant and trigger double jeopardy protection.
The ability of a trial court to stay or continue an administrative license suspension at the initial appearance further supports the conclusion that R.C. 4511.191 is truly a remedial statute, rather than punitive in nature. During the initial appearance, a trial court can make an individualized assessment and determine if a stay of the suspension is or is not warranted. As one distin*447guished commentator has noted: “Double jeopardy and due process arguments are seriously undermined when the decision to continue the ALS is based on an individualized assessment of whether the motorist is a threat to public safety. Drivers with a history of impaired or reckless driving, or who have displayed other indicia of dangerousness, can be prohibited from driving until a court has the opportunity to hear their ALS appeal. As to those drivers that present a lesser risk to public safety, a court can stay the ALS or tailor conditions to any occupational driving privileges granted.” Kravitz, Ohio’s Administrative License Suspension: A Double Jeopardy and Due Process Analysis (1996), 29 Akron Law Review 123, 201.
The number of instances of individuals driving while under the influence of intoxicating substances continues to be alarming. To obtain a true understanding of the magnitude of the problem, one need only observe the number of OMV1 cases that have flooded the courts in this state. Recognizing the problem, the General Assembly has taken strong action to stem the tide. Its efforts to improve public safety should be applauded. I believe that our recent decisions in this area have achieved a proper balance — protecting innocent motorists and pedestrians from individuals who chose to drink and drive, while also recognizing constitutional safeguards that are afforded to all citizens.